Citation Nr: 9920525	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-22 310	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis.  

REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart



FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1963 to July 1967 with the United States Marine Corps and 
from June 1971 to August 1973 with the United States Air 
Force.  

2.	On July 21, 1999 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Houston, 
that the veteran died on July [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. 
§ 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).




ORDER

The appeal is dismissed.



		
      RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


